309 F.2d 398
Mrs. Esther Belle CHEMELL, J. V. Fulenwider, O. A. Perron, L. A. Chemell and Herman L. Tillman, Appellants,v.DEPOSIT GUARANTY BANK & TRUST COMPANY, Appellee.
No. 19288.
United States Court of Appeals Fifth Circuit.
November 14, 1962.
Rehearing Denied December 27, 1962.

Appeal from United States District Court, Northern District of Georgia; William Boyd Sloan, District Judge.
Joseph H. Blackshear, Raymond F. Schuder, Joe K. Telford, John N. Crudup, Gainesville, Ga., for appellants.
John W. Chambers, Atlanta, Ga., Charles B. Henley, Jackson, Miss., Gambrell, Harlan, Russell, Moye & Richardson, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
Upon careful consideration, we are of the opinion that the judgment of the trial court should be affirmed on the basis of the findings and conclusions stated in the opinion of the trial court.

The judgment is

2
Affirmed.